Title: To Thomas Jefferson from William Blackledge, 2 February 1808
From: Blackledge, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     City of Washington February 2d. 1808
                  
                  Inclosed I have the honor to forward you a memorial of a number of the Citizens of the town of Beaufort & of the County of Carteret in its vicinity praying that they may have some portion of the gunboats sent to them, & a battery erected for at the point of the Inlet for the protection of that town and harbour—The laws on the Subject of Gun boats & fortifications having already passed through Congress, and the money appropriated to these objects being placed at the disposal of your Excellency I have deemed it unnecessary to lay the enclosed before Congress—
                  In addition to what is stated by the memorialists I will just remark that in the event of a war, the port of Beaufort immediately becomes of emmencely greater importance to the Commerce of North Carolina than it has heretofore been in peace, owing to the fineness of its inlet & harbor when Compared with Ocracock. During the Revolutionary war all vessels of heavy burthens as well as all others which fell to the Southward of Cape lookout ran into Beaufort rather than run the risque of being taken while ligtning at Ocracock or weathering Cape Look Out, & from Beaufort sent their Cargoes in lighters to such ports on the waters discharging at Ocracock as they saw proper. And should a canal be completed which is begun for the purpose of Connecting the waters of Neuse river below Newbern with the waters discharging through Beaufort Harbour at Old Topsail Inlet, as it easily may and no doubt will be, it will render Beaufort a very important port in peace as well as war. If nothing is done towards the protection of this place, a privateer or tender well maned may at pleasure lay it under Contribution, & from the County around it abounding in Cattle sheep & Hogs they must be invited frequently to visit it for supplies of fresh provisions for their blockading squadrons if for no other purpose. 
                  With the highest respect I have the honor to be your Excellency’s very Obdt Servt
                  
                     Wm Blackledge 
                     
                  
                  
                     
                        [Note in TJ’s hand on verso:]
                     mr Blackledge says that 2. miles below the town is a place where the river is not more than 400. yds. wide. proper for a battery carry about 20. f. to the town.
                  
               